           Case 2:20-cv-00751-JS Document 15 Filed 03/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DE LAGE LANDEN FINANCIAL                       :            CIVIL ACTION
 SERVICES, INC.                                 :
                                                :            No. 20-751
    v.                                          :
                                                :
 OCEAN AVENUE LLC                               :

                                            ORDER

         AND NOW, this 19th day of March, 2021, upon consideration of Defendant Ocean Avenue

LLC’s Motion to Dismiss or, in the Alternative, Transfer Venue, Plaintiff De Lage Landen

Financial Services, Inc.’s response, Ocean’s reply, and following a November 23, 2020, telephonic

hearing, and for the reasons stated in the accompanying Memorandum, it is ORDERED the Motion

(Document 8) is DENIED.

                                                    BY THE COURT:



                                                     /s/ Juan R. Sánchez       .
                                                    Juan R. Sánchez, C.J.
